Case 1:17-cv-00045-CMA-KLM Document 152 Filed 11/16/18 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:17-cv-00045-CMA-KLM

   STEPHANIE LOPEZ, individually,

          Plaintiff,

   v.

   CARL EDWARDS, individually, and
   CASPER TRAILER SALES, INC., a Colorado Corporation,

          Defendants.


         DEFENDANTS’ RESPONSE OPPOSING PLAINTIFF’S MOTION FOR LIMITED
                                DISCOVERY


          Defendants Carl Edwards and Casper Trailer Sales, Inc., by and through their

   counsel, GODFREY |JOHNSON, P.C., hereby respectfully submit their Response Opposing

   Plaintiff’s Motion for Limited Discovery (“Motion”) as follows:

          A. Introduction

          Plaintiff seeks to open discovery of Defendants’ counsel’s billing for the purpose

   of defending against a challenge to Plaintiff’s Motion for Award of Attorney Fees (ECF no.

   148) (“Fee Motion”). Plaintiff specifically claims that “Plaintiff asks the court to allow very

   limited discovery before it allows Defendants’ attorneys to challenge the amount of time

   they worked on the case,” (ECF no. 148 at 6) and states in its Motion that “Plaintiff

   requests that the Defendants’ attorneys disclose the total amount of time they spent on

   the case and the amount of time spent on any task for which they claim Plaintiff’s attorney

   worked an excessive amount of time” (ECF no. 147 at 1).
Case 1:17-cv-00045-CMA-KLM Document 152 Filed 11/16/18 USDC Colorado Page 2 of 4




          Defendants oppose Plaintiff’s Motion because Defendants only challenge

   Plaintiff’s counsel’s time on two tasks as excessive under the lodestar calculation for

   “hours reasonably expended on the litigation.” Defendants also oppose Plaintiff’s Motion

   because Defendants’ counsel’s billing will not produce any evidence necessary to the

   Court’s determination of Plaintiff’s Fee Motion and it would be burdensome to Defendants.

          B. Defendants Only Challenge Plaintiff’s Counsel’s Time Spent On Two
             Tasks As Excessive

          Plaintiff’s Motion is based on the assumption that Defendants will challenge

   Plaintiff’s counsel’s time as excessive, and Plaintiff’s counsel would like to compare their

   time to Defendants’ counsel’s time. Defendants are contemporaneously filing their

   response to Plaintiff’s Fee Motion. In it, Defendants challenge only two of Plaintiff’s

   counsel’s tasks as excessively billed within the analysis of “reasonable hours” to

   determine the lodestar amount. In the section challenging Plaintiff’s billing judgment,

   Defendants provide their billing on comparable tasks. Therefore, Plaintiff’s sole stated

   reason for requesting such discovery is moot. See Costa v. Sears Home Improvement

   Prod., Inc., 178 F. Supp. 3d 108, 111 (W.D.N.Y. 2016) (“As the party seeking to reopen

   discovery, Plaintiff ‘bears the burden of establishing good cause.’”).

          C. The Court Has Discretion To Decline To Reopen Discovery That Has No
             Relevance To Its Determination Of Attorney Fee Award, Especially Given
             The Burden To Defendants.

          “The district judge's decision whether to allow plaintiffs' inquiry as to opposing

   counsel's fees and hours is discretionary and entitled to great weight.” Hernandez v.

   George, 793 F.2d 264, 268 (10th Cir. 1986); accord Martinez v. Schock Transfer &

   Warehouse Co., 789 F.2d 848, 850 (10th Cir.1986) (affirming trial court’s refusal to permit


                                                2
Case 1:17-cv-00045-CMA-KLM Document 152 Filed 11/16/18 USDC Colorado Page 3 of 4




   such inquiry); Rodriguez v. Wet Ink, LLC, No. 08-CV-00857-MSK-CBS, 2014 WL 287339,

   at *6 (D. Colo. Jan. 27, 2014) (finding no good cause to permit discovery of billing

   records); Menchise v. Akerman Senterfitt, 532 F.3d 1146, 1153 (11th Cir. 2008) (“When

   deciding a motion for attorney’s fees, courts rarely reopen discovery.”).

          “At bottom, the decision comes down to a court's assessment of the relevance of

   the records sought by Plaintiff, in comparison to the further burden and effort that will be

   required if discovery is re-opened.” Costa, 178 F.Supp.3d at 112. Here, there is no

   relevance to justify the burden and effort that would be required if discovery is reopened.

           As discussed above, Plaintiff has only alleged that reopening discovery will be

   helpful to determine her counsel’s fees were not excessive. Since Defendants only

   oppose a small category of fees as excessive, reopening would not be helpful for a fee

   determination. Moreover, Defendants’ counsel’s billing records do not necessarily bear

   on the reasonableness of Plaintiff’s billing. See, e.g., Rodriguez v. Wet Ink, LLC, 2014

   WL 287339, at *6 (stating that “the litigation burdens on plaintiffs and defendants

   (particularly in employment law cases) are not necessarily symmetrical” and listing

   several reasons that one party’s billing is not necessarily relevant to the reasonableness

   of the other’s). On the other hand, discovery of Defendants’ counsel’s billing would be

   burdensome. It would require Defendants’ counsel to spend hours reviewing their billing

   entries to redact for attorney client privilege and work product protection.

          D. Conclusion

           For the foregoing reasons, Defendants respectfully request that the Court deny

   Plaintiff’s Motion.



                                                3
Case 1:17-cv-00045-CMA-KLM Document 152 Filed 11/16/18 USDC Colorado Page 4 of 4




         Respectfully submitted this 16th day of November, 2018.

                                                GODFREY | JOHNSON, P.C.

                                                /s/Lily E. Nierenberg
                                                Lily E. Nierenberg
                                                Colorado Bar No. 45451
                                                9557 S. Kingston Court
                                                Englewood, Colorado 80112
                                                Phone: (303) 228-0700
                                                Fax: (303) 228-0701
                                                Email: nierenberg@gojolaw.com




                              CERTIFICATE OF SERVICE

   The undersigned certifies that on November 16, 2018, a true and correct copy of the
   foregoing NOTICE OF CHANGE OF CONTACT INFORMATION was filed and served via
   ECF/PACER on all parties of record, as follows:

   Donna Dell’Olio
   Cornish & Dell’Olio
   431 N. Cascade Avenue, Suite 1
   Colorado Springs, CO 80903


                                                /s/Lily E. Nierenberg
                                                Lily E. Nierenberg




                                            4
